 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank Hager, Inc. and General Drivers, Warehouse-men and Helpers, Local 89, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Case 9-RC-11480June 27, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James E.Horner of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, by directionof the Regional Director for Region 9, this case wastransferred to the Board for Decision. Thereafter, theEmployer and Petitioner filed briefs, and the Em-ployer filed a motion to reopen the record.1Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.On the entire record in this case, the Board finds:1. The parties stipulated, and we find, that theEmployer is a Kentucky corporation engaged in thebusiness of transporting liquids, by truck, from itsplace of business in Louisville, Kentucky, to variousStates in the United States and in the course of theconduct of its operations annually derives grossrevenues in excess of $50,000. Accordingly, we findthat the Employer is engaged in commerce within themeaning of the Act and it will effectuate the policiesof the Act to assert jurisdiction herein.2. The labor organizations involved claim torepresent certain employees of the Employer.23. The Employer contends that the Independenthas been the collective-bargaining representative of' The Employer moved to reopen the record to adduce testimonyrelevant to newly discovered evidence; i.e., letters allegedly signed by unitemployees indicating that they are not interested in being represented by, oraffiliated with, Petitioner. Should the Board deem reopening the recordunnecessary the Employer has, in the alternative, moved the admission ofthe letters into evidence. It is well settled that a showing of interest is notsubject to attack on grounds that the authorization cards on which it isbased have been revoked or withdrawn and that the question of whetherparticular employees have changed their minds can best be resolved on thebasis of an election by secret ballot. General Dynamics Corporation, ConvairDivision, 175 NLRB 1035 (1969). Accordingly, the Employer's motions aredenied.2 Frank Hager, Inc., Employees Independent Union (herein called the230 NLRB No. 50its truckdrivers and shop employees since it wasorganized in 19733 and that the current contract,extending from August 1, 1975, to July 31, 1978, is abar to the conduct of an election herein. ThePetitioner, on the other hand, contends that thiscontract is not a bar inasmuch as it is not the resultof bona fide negotiations.In representation proceedings, whether a collec-tive-bargaining agreement constitutes a bar is gener-ally determined from the face of the contract and notfrom extrinsic evidence.4The Board has, however, inimplementing its discretionary contract-bar rules,developed exceptions to this general principle whereit appears that the alleged contract is not "oneimparting sufficient stability to the bargainingrelationship to justify our withholding a presentdetermination of representation."5For the reasonsset forth below, we conclude that consideration ofextrinsic evidence in the instant case is warranted.The Employer contends that it negotiated andsigned the purported current collective-bargainingagreement with the Independent following theexpiration of a prior contract which served as thebasis for the negotiations. Although the currentcontract appears on its face to be a valid collective-bargaining agreement, the undisputed record revealsthat bona fide negotiations in fact did not occur.Thus, it is undisputed that the three employees, West,Brummett, and Miller, whose signatures appear onthe contract on behalf of the Independent, wereseparately summoned into the office of Frank Hager,the Employer's president, and directed by him to signa piece of paper which later became the signatorypage of the purported contract. While, at the time,Hager made some reference to a contract, West andBrummett testified without contradiction that theywere not shown any such document.6Miller testifiedthat he was given a draft contract by Hager whichwas almost identical to the 1973-75 contract. AfterMiller made changes in this draft, the final page wasremoved and Miller signed it. Hager told Miller thatto save time the draft would be retyped and thenattached to the signatory page. Brummett and Westwere both told that, if they signed the paper beforethem, employees would receive a wage increase.However, neither was given any opportunity toIndependent), entered an appearance at the hearing, but declined tointervene.3 The record contains no evidence as to the circumstances surroundingthe formation of the Independent and the Employer's initial recognition ofthat labor organization.4 See, e.g., Loree Footwear Corporation, 197 NLRB 360 (1972), and casescited therein.5 Raymonds, Inc., 161 NLRB 838, 840 (1966); see also EmanuelBirnbaum and John W. Jones d/b/a Silver Lake Nursing Home, 178 NLRB478 (1969).6 In fact, neither West nor Brummett saw the alleged contract until theinstant hearing.476 FRANK HAGER, INC.discuss the amount of the increase, nor permitted tosee the other contract terms which the Employer nowcontends were the result of negotiations with theIndependent. In fact, according to West he signedthe paper as requested because he was told that, if hedid not, he would lose his job.It is clear that the contract alleged to be a barherein was not made available to employees untilApril 1976, more than 9 months after it was signed.Furthermore, at that time only a few copies weredistributed to employees and then only after employ-ees complained that the Independent was dormantand demanded "full contract negotiations." Indeed,the record indicates that, at the same meeting atwhich Hager distributed the contract, he raised thepossibility of pay increases exceeding those permittedby the contract.Furthermore, with respect to the 1973-75 contractwhich the Employer contends formed the basis of thealleged negotiations, there is little evidence tosubstantiate that said contract in fact existed. WhileMiller testified that the draft contract Hager present-ed to him was almost identical to the 1973-75contract, on cross-examination he admitted that hehad never seen that contract in its entirety beforegoing to Hager's office in August 1975, and thatpreviously he had seen only portions of it sometimein early 1973. Further, although the Employer's vicepresident, Ray Thompson, testified that he alwayshad a copy of a current contract which job applicantscould see upon request, inasmuch as both West andBrummett denied ever having seen the 1973-75contract,7it appears that if it did exist at all copieswere not readily available to the employees.On these facts, we cannot find the Employer'sagreement with the Independent to be the product ofbargaining, collective or otherwise.8Instead, itappears to have been assembled by the Employerafter signatures were secured from individuals on aseparate piece of paper which the Employer laterattached as the signatory page of the document nowalleged to be a collective-bargaining agreement. Withthe exception of Miller, the signatories were nevershown a draft of the Employer's proposals and werethereby precluded from commenting on the con-tract's provisions or making counterproposals. Fur-7 Another employee witness testified that, in spite of requests to hissupervisor, he was never shown a copy of a contract between the Employerand the Independent.s See in this regard Austin Powder Company, 201 NLRB 566 (1973).Having found that the Employer's contract with the Independent is nota bar to the instant petition, we find it unnecessary to pass upon Petitioner'scontentions that the Independent is defunct and that a schism existed in theIndependent.1' Inasmuch as the employee status of the owner-operators, while nolonger disputed by the parties, was raised at the hearing, and a bargainingunit may not include individuals who are not employees within the meaningof Sec. 2(3) of the Act, we find it necessary to determine whether the owner-thermore, at least one employee's signature wassecured only after he was threatened with termina-tion. That some reference was made to the signing ofa contract between the Independent and the Employ-er, or that the employees who signed believed thatdoing so would result in a pay increase to fellowworkers, can only establish that no bargainingoccurred. Under such circumstances, we find that thecontract does not reflect an agreement between theparties reached through the collective-bargainingprocess, and therefore does not constitute a bar tothe instant petition.9Based on the foregoing, we find a questionaffecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4. Petitioner seeks to represent a unit composedof all single owner-operators,10 drivers, mechanics,tank cleaners, and shop employees of the Employeremployed at its terminal, at Louisville, Kentucky,excluding all office clerical employees, dispatchers,professional employees, guards, and supervisors asdefined in the Act. The Employer does not contendthat this unit is inappropriate for purposes ofcollective bargaining, but rather concedes that itencompasses the same employees allegedly repre-sented by the Independent.Inasmuch as there is no contention or evidencethat the unit sought is inappropriate and the Boardhas found similar units appropriate in the past," wefind the following employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All single owner-operators, drivers, mechanics,tank cleaners, and shop employees of the Em-ployer employed at its terminal, Louisville,Kentucky, excluding all office clerical employees,dispatchers, professional employees, guards, andsupervisors as defined in the Act.operators are employees or independent contractors. In this regard, therecord establishes that the Employer exercises pervasive control over theowner-operators' mode of operation, particularly the assignment of runsincluding the distance, the nature of the load, and to whom they deliver, themaintenance of their equipment, the selection of their insurance, and theperformance standards with which they must comply. We find, therefore,that the owner-operators herein are not independent contractors, butemployees under the Act, and that the unit sought by Petitioner includingthe owner-operators is appropriate. See Dixie Transport Company, 218NLRB 1243 (1975); Bowman Transportation, Inc., 142 NLRB 1093 (1963)." See, e.g., Norfolk, Baltimore and Carolina Lines, Inc., 175 NLRB 209(1969); Bowman Transportation, Inc., supra.477 478 DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Direction of Election12and Excelsior footnoteomitted from publication.]12 Inasmuch as the Independent did not intervene in the instantproceeding its name will not appear on the ballot. We shall, however, permitit to move to have its name placed on the ballot on written request to theRegional Director within 10 days of issuance of this Decision and Directionof Election.